Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 8, 9-10, 13 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12 of U.S. Patent No. 11,081,086. Although the claims at issue are not identical, they are not patentably distinct from each other because they are the same invention but just a broader version of patent ,086.

Current application 17/391,714
Patent 11,081,086
1. A display method, comprising: receiving, by a control device, a display request sent by a target display device when the target display device needs to display a target service; 





determining, by the control device in response to the display request, a first display device and a second display device that support display of the target service; 

obtaining, by the control device, a first distance between the first display device and a user, wherein the second display device is different from the first display device; obtaining, by the control device, a second distance between the second display device and the user; 





when the first distance is less than the second distance, obtaining, by the control device, current first display data of the target service from the target display device, and sending the first display data to the first display device, wherein the first display device displays the target service based on the first display data; and 



when subsequently determining that the first distance is greater than the second distance, obtaining, by the control device, current second display data of the target service from the target display device, and sending the second display data to the first display device and the second display device, wherein both the first display device and the second display device display the target service based on the second display data
1. A display system, comprising a control device, and a first display device, a second display device, and a target display device of a user that communicate with the control device, wherein: the target display device is configured to: when needing to display a target service, send a display request to the control device; 

the control device is configured to: in response to receiving the display request, determine the first display device and the second display device that support display of the target service;

request the first display device to report a first distance between the first display device and the user, and request the second display device to report a second distance between the second display device and the user; receive the first distance between the first display device and the user from the first display device, and receive the second distance between the second display device and the user from the second display device; and 

when the first distance is less than the second distance, select the first display device to display the target service, obtain current first display data of the target service from the target display device, and send the current first display data to the first display device; the first display device is configured to display the target service based on the current first display data; 

the control device is further configured to: when subsequently obtaining that the first distance reported by the first display device is greater than the second distance reported by the second display device, obtain current second display data of the target service from the target display device, and send the current second display data to the first display device and the second display device; 

the first display device is further configured to display the target service based on the current second display data; and the second display device is configured to display the target service based on the current second display data
8. A display method, comprising: receiving, by a mobile phone, a video call; 

obtaining, by the mobile phone, a first distance between a user of the mobile phone and a smart television; obtaining by the mobile phone, a second distance between the user and a display device, wherein the display device is different from the smart television; 







selecting, by the mobile phone, the smart television when a preset condition is satisfied, wherein the preset condition comprises: the first distance is less than the second distance; and 

sending, by the mobile phone, display data of the video call to the smart television for display.
12. A display method, comprising: receiving, by a mobile phone, a video call; 

after receiving the video call, obtaining, by the mobile phone, attribute information of a first to-be-displayed layer, wherein the first to-be-displayed layer is a layer that needs to be displayed for the video call; selecting, by the mobile phone, a smart television according to the attribute information; sending, by the mobile phone, display data of the first to-be-displayed layer to the smart television according to the attribute information; 


obtaining, by the smart television, a first distance between a user and the smart television using a distance sensor or a camera disposed on the smart television; 


sending, by the smart television, the first distance between the user and the smart television to the mobile phone; receiving, by the smart television, the display data of the first to-be-displayed layer; and displaying, by the smart television, the first to-be-displayed layer of the video call based on the display data
13. A control device comprising: at least one processor; and one or more memories coupled to the at least one processor and storing programming instructions for execution by the at least one processor to enable the control device to perform operations comprising: receiving a display request sent by a target display device when the target display device needs to display a target service; 
determining, in response to the display request, a first display device and a second display device that support display of the target service; 


obtaining a first distance between the first display device and a user; obtaining a second distance between the second display device and the user, wherein the second display device is different from the first display device; and 








when the first distance is less than the second distance, obtaining current first display data of the target service from the target display device, and sending the first display data to the first display device, wherein the first display device displays the target service based on the first display data; and 



when subsequently determining that the first distance is greater than the second distance, obtaining current second display data of the target service from the target display device, and sending the second display data to the first display device and the second display device, wherein both the first display device and the second display device display the target service based on the second display data.
1. A display system, comprising a control device, and a first display device, a second display device, and a target display device of a user that communicate with the control device, wherein: the target display device is configured to: when needing to display a target service, send a display request to the control device; 

the control device is configured to: in response to receiving the display request, determine the first display device and the second display device that support display of the target service;

request the first display device to report a first distance between the first display device and the user, and request the second display device to report a second distance between the second display device and the user; receive the first distance between the first display device and the user from the first display device, and receive the second distance between the second display device and the user from the second display device; and 




when the first distance is less than the second distance, select the first display device to display the target service, obtain current first display data of the target service from the target display device, and send the current first display data to the first display device; the first display device is configured to display the target service based on the current first display data; 

the control device is further configured to: when subsequently obtaining that the first distance reported by the first display device is greater than the second distance reported by the second display device, obtain current second display data of the target service from the target display device, and send the current second display data to the first display device and the second display device; 

the first display device is further configured to display the target service based on the current second display data; and the second display device is configured to display the target service based on the current second display data


10. The display method according to claim 9, wherein the attribute information of the first to- be-displayed layer indicates one or more of the following: a size of the first to-be-displayed layer, and a privacy attribute of the first to-be-displayed layer.
13. The display method according to claim 12, wherein the attribute information indicates one or more of a size of the first to-be-displayed layer and a privacy attribute of the first to-be-displayed layer; and wherein selecting the smart television according to the attribute information comprises: selecting, by the mobile phone, the smart television when determining that the smart television supports the attribute information.
20. A mobile phone, comprising: at least one processor; and one or more memories coupled to the at least one processor and storing programming instructions for execution by the at least one processor to enable the mobile phone to perform operations comprising: receiving a video call; 

obtaining a first distance between a user of the mobile phone and a smart television; obtaining, a second distance between the user and a display device, wherein the display device is different from the smart television; selecting the smart television when a preset condition is satisfied, wherein the preset condition comprises: the first distance is less than the second distance; and sending display data of the video call to the smart television for display.

9. The display method according to claim 8, wherein the preset condition further comprises: the smart television supports attribute information of a first to-be-displayed layer for the video call, and wherein the display data of the video call comprises display data of the first to-be- displayed layer.
12. A display method, comprising: receiving, by a mobile phone, a video call; 







after receiving the video call, obtaining, by the mobile phone, attribute information of a first to-be-displayed layer, wherein the first to-be-displayed layer is a layer that needs to be displayed for the video call; selecting, by the mobile phone, a smart television according to the attribute information; sending, by the mobile phone, display data of the first to-be-displayed layer to the smart television according to the attribute information; obtaining, by the smart television, a first distance between a user and the smart television using a distance sensor or a camera disposed on the smart television; sending, by the smart television, the first distance between the user and the smart television to the mobile phone; receiving, by the smart television, the display data of the first to-be-displayed layer; and displaying, by the smart television, the first to-be-displayed layer of the video call based on the display data.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 8-12 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Behringer et al., US PGPUB 2017/0344854 hereinafter referenced as Behringer.

As to claim 8, Behringer discloses a display method, comprising: receiving, by a mobile phone, a video call (The system 100 may display the video call on a wall-mounted display in the first room related to the user presence, step 312, fig. 3);
obtaining, by the mobile phone, a first distance between a user of the mobile phone and a smart television (At block 402 of fig. 4, the location of the user is determined which may be accomplished, for example, by locating a user device 112 associated with a user 102); 
 obtaining by the mobile phone, a second distance between the user and a display device, wherein the display device is different from the smart television ([0065] for instance, where a user 102 requests information on how to change a flat tire on their vehicle, the system 100 may provide an instructional video to the user 102 on a smartphone associated with the user 102 when the user is not near another convenient display 110);
selecting, by the mobile phone, the smart television when a preset condition is satisfied, wherein the preset condition comprises: the first distance is less than the second distance (for example, as user 102 may be in a family room where a smart TV is located when the video call arrives and this may be accomplished, for example, by locating a user device 112 associated with a user 102); and
sending, by the mobile phone, display data of the video call to the smart television for display (and then the system 100 may display the video call on the smart TV in the family room).

As to claim 9, Behringer discloses the display method according to claim 8. Behringer further discloses the preset condition further comprises: the smart television supports attribute information of a first to-be-displayed layer for the video call, and wherein the display data of the video call comprises display data of the first to-be- displayed layer (Behringer, [0051] For instance, the system 100 may determine that there are several ways to format the information and several output devices for delivering the information. In the first case above, providing advice to an experienced user 102, the system 100 may display text on a display 110, such as a wall mounted display or a table-mounted display with nothing further).

As to claim 10, Behringer discloses the display method according to claim 9. Behringer further discloses the attribute information of the first to- be-displayed layer indicates one or more of the following: a size of the first to-be-displayed layer, and a privacy attribute of the first to-be-displayed layer ([0034] the user identification module 210 may use these landmarks, such as the relative position, size, and/or shape of the eyes, nose, cheekbones, and jaw, and compares them with facial features of known individuals stored within the profile database 212).

As to claim 11, Behringer discloses the display method according to claim 9. Behringer further discloses the method further comprises: obtaining, by the mobile phone, device information of the smart television, wherein the device information of the smart television comprises one or more of the following: screen resolution, a rendering capability of a graphics processing unit (GPU), a frequency of a central processing unit (CPU), a size of a layer that the smart television supports, and privacy attribute of a layer that the smart television supports; and wherein the device information of the smart television is used to determine that the smart television supports the attribute information of the first to-be-displayed layer for the video call ([0056] In some cases, the capabilities of the various displays 110 within the environment may be vastly different, such as having different aspect ratios, resolution settings, color reproduction abilities, and the like. The system 100 may transliterate the information to be presented to the user 102 based upon the display 110 that is to be used).

 As to claim 12, Behringer discloses the display method according to claim 8. Behringer further discloses the preset condition further comprises: the user focuses on the smart television ([0052] as the user 102 moves from a first room to a second room, the system 100 may display the video call on a second display, such as a television in the family room).

As to claim 20, Behringer discloses a mobile phone, comprising: at least one processor (e.g. control module 228, fig. 2); and 
one or more memories (e.g. computer-readable media 204, fig. 2) coupled to the at least one processor (processor 202, fig. 2) and storing programming instructions for execution by the at least one processor to enable the mobile phone to perform operations comprising: receiving a video call (e.g. one of the user devices 112, fig. 1);  
obtaining, a first distance between a user of the mobile phone and a smart television (At block 402 of fig. 4, the location of the user is determined which may be accomplished, for example, by locating a user device 112 associated with a user 102); 
obtaining a second distance between the user and a display device, wherein the display device is different from the smart television ([0053] the system 100 is able to determine the context, such as how the user 102 is moving throughout the environment in order to present the information, the video call in this case, to the appropriate display 110 to allow the user the freedom to move throughout the environment 104 while maintaining the video call); 
selecting the smart television when a preset condition is satisfied, wherein the preset condition comprises: the first distance is less than the second distance; and sending display data of the video call to the smart television for display (as the user 102 moves from a first room to a second room, the system 100 may display the video call on a second display, such as a television in the family room or in the office).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Behringer in view of Sung et al., US PGPUB 2011/0106911 hereinafter referenced as Sung.

As to claim 1, Behringer discloses a display method, comprising: receiving, by a control device (e.g. control module 228, fig. 2), a display request sent by a target display device when the target display device needs to display a target service (e.g. one of the user devices 112, fig. 1);
determining, by the control device in response to the display request, a first display device and a second display device that support display of the target service (e.g. displays 110, fig. 1);
obtaining, by the control device, a first distance between the first display device and a user; obtaining by the control device, a second distance between the second display device and the user, wherein the display device is different from the smart television; when the first distance is less than the second distance, obtaining, by the control device, current first display data of the target service from the target display device, and sending the first display data to the first display device, wherein the first display device displays the target service based on the first display data (for example, a user 102 may be in a first room when a video call arrives and then the system 100 may display the video call on a wall-mounted display in the first room); and
when subsequently determining that the first distance is greater than the second distance, obtaining, by the control device, current second display data of the target service from the target display device, and sending the second display data to the first display device and the second display device, wherein both the first display device and the second display device display the target service based on the second display data ([0052] as the user 102 moves from a first room to a second room, the system 100 may display the video call on a second display, such as a television in the family room; in this case, when the user moves away from the first room, the same video call will be received by the television in the family room).
Behringer discloses receiving same service in multiple rooms but does not explicitly disclose both the first display device and the second display device display the target service based on the second display data.
However, in the same endeavor, Sung discloses the first display device and the second display device display the target service based on the second display data ([0178] In step 760, the younger sibling user 762, who is located near the first user, such as, exists in a room different from a room where the first user is located in the same house, may extract and watch the chargeable content 754 being reproduced on the TV 756 of the first user so as to share the chargeable content 754. A content provision controlling unit of the broadcasting content service management apparatus 758 may control the chargeable content 754 to be transmitted to the PC of the younger sibling user 762).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Behringer to further include Sung’s content sharing technics in order to improve user’s experience. 

As to claim 13, Behringer discloses a control device comprising: at least one processor (e.g. control module 228, fig. 2); and 
one or more memories (e.g. computer-readable media 204, fig. 2) coupled to the at least one processor and storing programming instructions for execution by the at least one processor to enable the control device to perform operations comprising: receiving a display request sent by a target display device when the target display device needs to display a target service (e.g. one of the user devices 112, fig. 1); 
determining, in response to the display request, a first display device and a second display device that support display of the target service (e.g. displays 110, fig. 1); 
obtaining a first distance between the first display device and a user; obtaining a second distance between the second display device and the user, wherein the second display device is different from the first display device (determining the location of the device related to a plurality of rooms, step 312, fig. 3); and
when the first distance is less than the second distance, obtaining current first display data of the target service from the target display device, and sending the first display data to the first display device, wherein the first display device displays the target service based on the first display data (for example, a user 102 may be in a first room when a video call arrives and then the system 100 may display the video call on a wall-mounted display in the first room); and 
when subsequently determining that the first distance is greater than the second distance, obtaining current second display data of the target service from the target display device, and sending the second display data to the first display device and the second display device, wherein both the first display device and the second display device display the target service based on the second display data ([0052] as the user 102 moves from a first room to a second room, the system 100 may display the video call on a second display, such as a television in the family room; in this case, when the user moves away from the first room, the same video call will be received by the television in the family room).
Behringer discloses receiving same service in multiple rooms but does not explicitly disclose both the first display device and the second display device display the target service based on the second display data.
However, in the same endeavor, Sung discloses the first display device and the second display device display the target service based on the second display data ([0178] In step 760, the younger sibling user 762, who is located near the first user, such as, exists in a room different from a room where the first user is located in the same house, may extract and watch the chargeable content 754 being reproduced on the TV 756 of the first user so as to share the chargeable content 754. A content provision controlling unit of the broadcasting content service management apparatus 758 may control the chargeable content 754 to be transmitted to the PC of the younger sibling user 762).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Behringer to further include Sung’s content sharing technics in order to improve user’s experience.

As to claim 2, the combination of Behringer and Sung discloses the method according to claim 1. The combination further discloses at least one of: the first display data comprises at least one layer that is of all layers of the target service and that supports display by the first display device; or the second display data comprises at least one layer that is of all layers of the target service and that supports display by the second display device (Sung, [0163] FIGS. 7A, 7B, and 7C relate to a scenario in which a plurality of users and a plurality of devices use content simultaneously).

As to claim 3, the combination of Behringer and Sung discloses the method according to claim 1. The combination further discloses after the sending, by the control device, the second display data to the first display device and the second display device, the method further comprises: when a preset duration in which the second display device displays the target service expires, stopping, by the control device, sending the second display data to the first display device (Behringer, however, where they system 100 determines that the user is away for an extended period of time, the system 100 may provide this information to the user 102 so that the user 102 can make arrangements to have the plant cared for in his absence).

As to claim 4, the combination of Behringer and Sung discloses the method according to claim 1. The combination further discloses after the sending, by the control device, the second display data to the first display device and the second display device, the method further comprises: when the second distance is less than a preset distance threshold, stopping, by the control device, sending the second display data to the first display device (Behringer, [0052] As the user 102 then moves to an office and sits down at a desk, the video call may automatically be transferred to a computer monitor sitting on the desk not to the TV).

As to claim 5, the combination of Behringer and Sung discloses the method according to claim 1. The combination further discloses after the sending, by the control device, the second display data to the first display device and the second display device, the method further comprises: when the second distance is less than a preset distance threshold, determining, by the control device, a duration in which the second distance between the user and the second display device is less than the preset distance threshold; and if the duration is greater than a preset duration threshold, stopping, by the control device, sending the second display data to the first display device (Behringer, [0052] the system 100 may display the video call on a wall-mounted display in the first room. However, as the user 102 moves from a first room to a second room, the system 100 may display the video call on a second display, such as a television in the family room, wherein the user absence from first room terminates displaying the video call on the wall-mounted display).

As to claim 6, the combination of Behringer and Sung discloses the method according to claim 1. The combination further discloses after the sending, by the control device, the first display data to the first display device, the method further comprises: when the control device subsequently obtains that the first distance is equal to the second distance, instructing, by the control device, the first display device and the second display device to perform face detection; and if a face detection result reported by the first display device is obtained, obtaining, by the control device, the current second display data of the target service from the target display device, and sending the second display data to the first display device; or if a face detection result reported by the second display device is obtained, obtaining, by the control device, the current second display data of the target service from the target display device, and sending the second display data to the first display device and the second display device (Behringer, [0034] The user identification module 210 may receive imaging data and audio data to identify a particular user interacting with the system. For example, the user identification module 210 may use the imaging data along with face-recognition programming to identify a particular user that is interacting with the system 100).

As to claim 7, the combination of Behringer and Sung discloses the method according to claim 1. The combination further discloses the display request comprises attribute information of a to-be-displayed layer that needs to be displayed for the target service; and wherein the determining, by the control device, by the control device in response to the display request, a first display device and a second display device that support display of the target service comprises: determining, by the control device according to the attribute information, the first display device and the second display device that support displaying the target service (Behringer, [0051] For instance, the system 100 may determine that there are several ways to format the information and several output devices for delivering the information. In the first case above, providing advice to an experienced user 102, the system 100 may display text on a display 110, such as a wall mounted display or a table-mounted display with nothing further).

As to claim 14, the combination of Behringer and Sung discloses the control device according to claim 13. The combination further discloses at least one of: the first display data comprises at least one layer that is of all layers of the target service and that supports display by the first display device; or the second display data comprises at least one layer that is of all layers of the target service and that supports display by the second display device (Behringer, [0059] the IR sensors may be configured to capture depth information associated with objects within the field of view of the IR sensors, which may be helpful in determining relative size of objects or actions taking place within the field of view of the IR sensors).

As to claim 15, the combination of Behringer and Sung discloses the control device according to claim 13. The combination further discloses the operations comprise: when a preset duration in which the second display device displays the target service expires, stopping sending the second display data to the first display device (Behringer, [0052] the system 100 may display the video call on a wall-mounted display in the first room. However, as the user 102 moves from a first room to a second room, the system 100 may display the video call on a second display, such as a television in the family room, wherein the user absence from first room terminates displaying the video call on the wall-mounted display).

As to claim 16, the combination of Behringer and Sung discloses the control device according to claim 13. The combination further discloses the operations comprise: when the second distance is less than a preset distance threshold, stopping sending the second display data to the first display device (Behringer, [0052] the system 100 may display the video call on a wall-mounted display in the first room. However, as the user 102 moves from a first room to a second room, the system 100 may display the video call on a second display, such as a television in the family room, wherein the user absence from first room terminates displaying the video call on the wall-mounted display).

As to claim 17, the combination of Behringer and Sung discloses the control device according to claim 13. The combination further discloses the operations comprise: when the second distance is less than a preset distance threshold, determining a duration in which the second distance between the user and the second display device is less than the preset distance threshold; and if the duration is greater than a preset duration threshold, stopping sending the second display data to the first display device (Behringer, [0052] the system 100 may display the video call on a wall-mounted display in the first room. However, as the user 102 moves from a first room to a second room, the system 100 may display the video call on a second display, such as a television in the family room, wherein the user absence from first room terminates displaying the video call on the wall-mounted display and transfer it to the family room).

As to claim 18, the combination of Behringer and Sung discloses the control device according to claim 13. The combination further discloses the operations comprise: when that the first distance is equal to the second distance is subsequently obtained, instructing the first display device and the second display device to perform face detection; and if a face detection result reported by the first display device is obtained, obtaining the current second display data of the target service from the target display device, and sending the second display data to the first display device; or if a face detection result reported by the second display device is obtained, obtaining the current second display data of the target service from the target display device, and sending the second display data to the first display device and the second display device (Behringer, [0034] The user identification module 210 may receive imaging data and audio data to identify a particular user interacting with the system. For example, the user identification module 210 may use the imaging data along with face-recognition programming to identify a particular user that is interacting with the system 100).

As to claim 19, the combination of Behringer and Sung discloses the control device according to claim 13. The combination further discloses the control device further comprises a display connected to the at least one processor, and wherein the display is configured to display the target service based on at least one of the first display data or second display data sent by the target display device (Behringer, [0052] the system 100 may display the video call on a wall-mounted display in the first room. However, as the user 102 moves from a first room to a second room, the system 100 may display the video call on a second display, such as a television in the family room, wherein this may be accomplished by locating a user device 112 associated with a user 102).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8. 13 and 20 have been considered but are moot because the new ground of rejection does not rely on the embodiments applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHLU OKEBATO whose telephone number is (571)270-3375. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAHLU OKEBATO/           Primary Examiner, Art Unit 2625                                                                                                                                                                                                       10/12/2022